—Appeal by the defen*435dant from a judgment of the County Court, Westchester County (Angiolillo, J.), rendered July 27, 1995, convicting him of burglary in the second degree, after a nonjury trial, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress identification testimony.
Ordered that the judgment is affirmed.
The showup identification of the defendant by the complaining witness was proper (see, People v Duuvon, 77 NY2d 541, 544). " ' " '[0]ne-on-one confrontations which occur in close spatial and temporal proximity to the crime are indicative of good police work aimed at apprehending the perpetrator and releasing innocent suspects as soon as possible, as the witness’s memory is most fresh at that time’ ” ’ ” (People v Starr, 221 AD2d 488, 489, citing People v Mitchell, 185 AD2d 249, 250).
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s remaining contentions are unpreserved for appellate review. Rosenblatt, J. P., O’Brien, Ritter and Copertino, JJ., concur.